                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JOYDEEP BOSE,

                           Plaintiff,
                                                               CIVIL ACTION
            v.                                                 NO. 16-3924

 LANE’S VALLEY FORGE AVIATION,
 INC., et al.,

                            Defendants.


                                            OPINION

Slomsky, J.                                                                   October 17, 2019

I.     INTRODUCTION

       On August 29, 2019, Defendants Sandra Jubb, Lane Richard Jubb Jr., and Lane’s Valley

Forge Aviation, Inc. (“LVFA”) (collectively “Defendants”) filed a Motion for Sanctions against

Plaintiff Joydeep Bose. (Doc. No. 87). This Motion is now ripe for a decision. For the reasons

that follow, Defendants’ Motion for Sanctions will be granted and this case will be dismissed.

II.    BACKGROUND

       A.        Factual Allegations

       In March 2012, Plaintiff Joydeep Bose (“Plaintiff”) was employed as a Flight Instructor by

Defendant Lane’s Valley Forge Aviation, Inc. (“LVFA”). (Doc. No. 1.) Defendants Sandra Jubb

and Lane Richard Jubb Jr. are owners, operators, and managers of LVFA. At some point, Plaintiff

was terminated by LVFA. The parties dispute his termination date. Plaintiff contends that he

worked for LVFA until approximately January 4, 2014. (Doc. No. 1.) Defendant submits that

Plaintiff was discharged in February 2013, “with the exception of any flight instruction he would

perform on the airports [sic] behalf.” (Doc. No. 6.)


                                                 1
         Plaintiff claims that some time from 2012 through January 2014, Defendant failed to

compensate him for the work he performed at LVFA. (Id.) He alleges that during this period he

worked 50 to 60 hours per week providing flight instructions, running airport operations, cleaning

and maintaining hangars, and refueling airplanes.1 (Id.) Plaintiff contends he was a “non-exempt”

employee, and therefore in addition to his regular salary, he is “entitled to receive over-time

compensation” for his hours worked. (Id.)

         Defendants argue to the contrary that Plaintiff was compensated for hours worked up until

February 2013 when his employment was terminated. (Doc. No. 6.) After his termination,

Defendants never asked Plaintiff to perform any duties, except for the flight instruction. (LVFA

asserts, however, that it did not receive any record of his flight instruction after his discharge. (Id.)

Defendants claim Plaintiff remained in an apartment on Defendants’ premises, “rent free and

utilities paid” after being told his services were no longer necessary. (Doc. No. 6.) Defendants

instructed Plaintiff “to vacate the premises” on January 4, 2014. (Id.)

         On July 20, 2016, Plaintiff filed the Complaint (Doc. No. 1) alleging that he is owed wages

and overtime compensation. He raises claims under: 1) the Fair Labor Standards Act (“FLSA”)2




1
    Defendants deny that he provided flight instruction in 2013 because LVFA had no aircraft
    available for instruction for “almost all of 2013.” (Id.)
2
    The Fair Labor Standards Act (“FLSA”), 29 U.S.C. 207(a)(1), provides:

         Except as otherwise provided in this section, no employer shall employ any of his
         employees who in any workweek is engaged in commerce or in the production of goods
         for commerce, or is employed in an enterprise engaged in commerce or in the production
         of goods for commerce, for a workweek longer than forty hours unless such employee
         receives compensation for his employment in excess of the hours above specified at a rate
         not less than one and one-half times the regular rate at which he is employed.


                                                   2
(Count I); 2) the Pennsylvania Minimum Wage Act (“PMWA”)3 (Count II); and 3) the

Pennsylvania Wage and Payment Collection Law (“WPCL”)4 (Count III). (Id.) On November 15,

2016, Defendant filed an Answer (Doc No. 6) denying these claims.

         B.     Plaintiff’s Failure to Comply with Discovery Orders

         Plaintiff has failed to comply with five Court Orders regarding discovery.5 Five Court

Orders were issued in this case requiring Plaintiff to either turn over discovery materials or to

notify the defense in writing that he did not have the requested discovery. The Orders also required

Plaintiff to make himself available to be deposed. These Orders were issued after this case was

reassigned to this Court6 on September 11, 2017. (Doc. No. 20.)

         Originally, the close of fact discovery was set for June 23, 2018. (Doc. No. 26.) On June

18, 2018, Plaintiff filed a Motion for Extension of Time to Complete Discovery. (Doc. No. 30.)

The Motion was granted and an Amended Scheduling Order (Doc. No. 31) extending the close of



3
     The Pennsylvania Minimum Wage Act (“PMWA”)3 43 P.S. § 333.104(c), provides in part,
    “Employees shall be paid for overtime not less than one and one-half times the employee's
     regular rate as prescribed in regulations promulgated by the secretary.”
4
    The Wage Payment and Collection Law, 43 Pa C. S. § 260.1 (“WPCL”), permits employees to
    recover unpaid wages from their employers.
5
     The Orders were either written or orally issued. The Oral Orders were issued during on the
     record telephone conferences with counsel for the parties and at a hearing held on May 20,
     2019.
6
    This case was originally assigned to the late Honorable Thomas N. O’Neill Jr. and was
    reassigned to this Court. (Slomsky, J.) Plaintiff has had problems with counsel while this case
    was pending before both judges. On February 22, 2017, Judge O’Neill granted leave to
    attorney Kevin Lovitz, Esquire, to withdraw as counsel for Plaintiff. On February 13, 2018,
    Timothy Kolman, Esquire, entered his appearance on behalf of Plaintiff. On April 29, 2019,
    Kolman filed a Motion to Withdraw as Attorney for Plaintiff. At a hearing held on May 20,
    2019, the Motion was denied. In addition, attorneys W. Charles Sipio Esquire and Wayne Ely
    Esquire, who are associated with Kolman’s firm, entered their appearance and subsequently
    withdrew.


                                                  3
discovery to August 15, 2018 was entered7. (Id.) Both before and after this date, events occurred

in this case regarding Plaintiff’s failure to comply with discovery Orders. To date, as noted,

Plaintiff has failed to comply with five discovery Orders. The events relating to noncompliance

with the Orders will be discussed next.

                 1.     Order Dated October 10, 2018 Instructing Plaintiff to Produce a Binder
                        of Discovery Materials and The Matter of Plaintiff’s Deposition

         A United States Magistrate Judge held a settlement conference on October 10, 2018 with

counsel for the parties.8 (Id.) During the conference, Plaintiff’s counsel brought several binders

of discoverable documents to the conference, which were not previously given to Defendants. As

a result, the Magistrate Judge issued an Order requiring Plaintiff to produce the binder of

documents to Defendants by November 20, 2018. (Doc. No. 38.) Plaintiff did not comply with

this discovery Order. Thereafter, Defendant filed two additional motions to compel Plaintiff to

provide this discovery. Both motions were granted, yet, as noted below, Plaintiff did not comply

with the Orders of the Court.

         Earlier, on July 9, 2018, Defendant’s counsel, James E. Beasley, Esquire (“Beasley”), sent

a letter to the Court requesting that Defendants should not have to appear for a deposition until

Plaintiff’s deposition had been taken. (Doc. No. 34.) The Court had a conference call with counsel

to resolve the matter. Issues concerning the scheduling of Plaintiff’s deposition have been ongoing

despite the Court’s efforts through telephone conferences to compel Plaintiff to cooperate and

appear for a deposition. He has not done so to date.




7
    Plaintiff made several discovery requests to Defendant. All were fulfilled.
8
    This settlement conference was held before Magistrate Judge Carol Moore Wells. (Doc. No.
     36.)


                                                  4
                2.     Orders Dated March 4 and 19, 2019, Instructing Plaintiff
                       to Produce Outstanding Discovery Materials and to Provide
                       Deposition Dates

        On February 6, 2019, Defendants’ filed a Motion to Compel Plaintiff’s Deposition. (Doc.

No. 48.) On March 1, 2019, the Court held a telephone conference with counsel for both parties

to resolve the discovery dispute. (Doc. No. 51.) During the conference, the Court learned that

outstanding discovery requests and the binder had not been given to Defendants and asked

Plaintiff’s counsel why they were not produced. Plaintiff’s counsel responded that [Plaintiff] did

not have the documents in “his possession and had to retrieve them.” Following the conference,

the Court issued an Order on March 4, 2019 requiring counsel for both parties by March 8, 2019

to send letters to each other itemizing outstanding discovery materials requested. (Id.) Both

counsel complied with this direction. In addition, the Court ordered that Plaintiff’s deposition be

scheduled.

        Defendants’ counsel requested, in pertinent part:       1) Plaintiff’s sworn verification

substantiating the itemized list of uncompensated time and unreimbursed expenses alleged in his

action; 2) Plaintiff’s pilot log books for the years 2011 to 2014; 3) Plaintiff’s username and

password for the Perkiomen Valley Airport Facebook account9; 4) a copy of Plaintiff’s FAA

aeromedical application; and 5) dates for Plaintiff’s deposition. (Doc. No. 62.) Plaintiff did not

produce these documents or set a date for the deposition.

        On March 19, 2019, the Court held another telephone conference with both parties. During

the conference, the Court ordered both parties to comply with the discovery requests which




9
    Defendants claim that in this Facebook account, Plaintiff posted “status updates” concerning
    his employment and transportation to and from LVFA. Moreover, through messages on this
    account, Plaintiff apparently communicated to clients of LVFA.


                                                5
included Defendants’ March 8, 2019 discovery letter to Plaintiff. Plaintiff did not comply with

this Order.10

                3.      Order Dated May 20, 2019 Instructing Plaintiff to Compile and Turn
                        Over the Outstanding Discovery Information and to Provide a Date For
                        His Deposition by May 24, 2019

         On April 25, 2019, Defendants filed another Motion to Compel and a Motion for Sanctions.

(Doc. No. 64.) Four days later, on April 29, 2019, Plaintiff’s counsel (Kolman) filed a Motion to

Withdraw as Attorney. (Doc. No. 65.) In the Motion, counsel requested that his representation be

terminated pursuant to Rule of Professional Conduct 1.16(b) (Declining or Terminating

Representation).11 On May 20, 2019, the Court held a hearing on both Motions. (Doc. No. 71.)

Plaintiff was present at the hearing. At one point, the Court excused defense counsel and heard



10
     On April 2, 2019, Defendants again requested the outstanding discovery materials and dates
     for Plaintiff’s deposition. (Doc No. 87-7.) That same day, Plaintiff’s counsel requested
     additional time to comply and stated that they would “certainly be in contact with
     [Defendants] shortly with proposed dates” for Plaintiff’s deposition. (Doc No. 87-8.)
     However, Plaintiff never produced the documents or proposed deposition dates. (Doc No. 87-
     9.)
11
     In the Motion, Timothy M. Kolman, Esquire, argued that he had cause to withdraw as
     counsel for Plaintiff pursuant to Rules 1.16(b)(1), (4), (5), (6), and/or (7). Rules 1.16(b)(1),
     (4), (5), (6), and (7) provide that a lawyer may withdraw from representing a client if:

                (1) withdrawal can be accomplished without material adverse effect on the
                    interests of the client;

                (4) the client insists upon taking action that the lawyer considers repugnant or
                    with which the lawyer has a fundamental disagreement;

                (5) the client fails substantially to fulfill an obligation to the lawyer regarding the
                    lawyer's services and has been given reasonable warning that the lawyer will
                    withdraw unless the obligation is fulfilled;

                (6) the representation will result in an unreasonable financial burden on the
                    lawyer or has been rendered unreasonably difficult by the client; or

                (7) other good cause for withdrawal exists.
                                                   6
from Plaintiff’s counsel on the reasons why he filed the Motion. Thereafter, at the hearing, the

Court directed that by May 24, 2019, Plaintiff must produce outstanding discovery documents to

Defendants and provide a date for his deposition. Plaintiff, again, did not comply with these

specific directives.

                4.     Order Dated August 22, 2019 Instructing Plaintiff by August 28, 2019
                       to Produce the Discovery to Defendant or to Inform Defendant in
                       Writing that He Does Not Have the Requested Items

        On June 12, 2019, Defendants renewed their Motion to Compel and for Sanctions. (Doc.

Nos. 76-77) because by May 24, 2019, no discovery was produced as ordered. On July 3, 2019,

Plaintiff did turn over the following documents, which constituted meager compliance with the

discovery requests:

        a. Flight logs for the year 2011;

        b. Examples of handwritten fuel pump logs, allegedly from Defendants;

        c. The name of one student pilot who received a pilot’s licenses at Lane’s Valley Forge

           Aviation between 2012 and 2014;

        d. Name of a student pilot who soloed at Lane’s Valley Forge Aviation between 2012

           and 2014.

        (Doc. No. 79-1.) The flight logs for the year 2011 are inadequate because Plaintiff alleges

in his Complaint that he is owed payment for his services from 2012 through January 2014.

Further, the examples of fuel pump logs, which had been supplied to Plaintiff by Defendant, and

the name of one student pilot, who received a pilot’s license and allegedly was trained by Plaintiff

during the years 2012 to 2014, are not specific enough to show that Plaintiff was working for

Defendant from 2012 to January 2014, the critical time at issue here. The same is true for the name




                                                 7
of one student pilot who soloed at LVFA between 2012 to 2014. Furthermore, Plaintiff did not

provide a date for his deposition.

         Consequently, on July 12, 2019, Defendants filed a second Motion for Sanctions (Doc. No.

77). On August 12, 2019, Defendants’ counsel sent a letter to the Court reminding that Plaintiff

“still has not provided the materials that Your Honor previously ordered him to produce.” (Doc.

No. 78-1.) On August 19, 2019, the Court received another letter from Defendants’ counsel stating,

in part, the following:

         Defendants have continuously made efforts to obtain Plaintiff’s responses to outstanding
         discovery requests and dates for his deposition – as ordered by Your Honor…. To this date
         we have received no responsive documents to the outstanding requests ordered by Your
         Honor months ago. The documents Plaintiff did produce (to the extent legible) are – quite
         frankly – nonsense… As will be readily apparently, those records described by Plaintiff are
         impertinent, unrelated to any of his allegations, and most are not even from the time period
         where [Plaintiff] is claiming unpaid wages… Quite simply, none of the records Plaintiff
         produced support his claimed unpaid wages.

         (Doc. No. 79.)12

         On August 22, 2019, the Court held a telephone conference with counsel for the parties to

resolve the dispute. The Court ordered that by August 28, 2019, Plaintiff must produce the

following outstanding discovery information:

         a. The sworn verification form substantiating the uncompensated hours and

             reimbursed expenses alleged in the Complaint;13




12
     Plaintiff’s counsel responded to Defendants’ Motion for Sanctions arguing that, “to the
     best of his knowledge” Plaintiff has produced all related documents and has not refused to
     schedule his deposition. (Doc. No. 80.) This statement belies the facts of record. To date,
     Plaintiff has not been deposed and Court Orders have not been followed.
13
     This form asked Plaintiff to verify under oath that the information contained in his list of
     uncompensated time and unreimbursed expenses was “true and correct to the best of [his]
     knowledge, information, and belief.” Id. Plaintiff’s counsel explained that he informed
     Plaintiff of this verification form, and asked him to sign it, but “[Plaintiff] had not sent it
                                                     8
          b. Plaintiff’s pilot logbooks to verify the flight instructions alleged in the

               Complaint;

          c. All information from the Perkiomen Valley Airport Facebook account relevant to

               his employment at LVFA during 2012 to 2014;

          d. The name of the physician who granted Plaintiff’s medical license and

               application;14

          e. Fuel logs from Plaintiff’s alleged flights from 2012 to 2014.

          The Court further ordered that if Plaintiff did not have any of these documents, Plaintiff’s

counsel must notify Defendants in writing by August 28, 2019. Nonetheless, again, Plaintiff did

not produce a single document, nor did his counsel send the letter as ordered.

          On August 29, 2019, Defendants filed another Motion for Sanctions (Doc. No. 87) asking

the Court to dismiss Plaintiff’s Complaint based on Plaintiff’s failure to comply with Court Orders.

Plaintiff has not filed a response to this Motion. For reasons that follow, Defendants’ Motion for

Sanctions will be granted and this case will be dismissed.

II.       ANALYSIS

          A.       Rule 7.1(c)

          Plaintiff has not filed a response to Defendants’ Motion for Sanctions filed on August 29,

2019. The Motion for Sanctions will be granted under Eastern District of Pennsylvania Local Rule

7.1(c). E.D.Pa. Rule 7.1(c) states in relevant part:

          Unless the Court directs otherwise, any party opposing the motion shall serve a brief
          in opposition together with such answer or other response that may be appropriate

      back.” The Court warned that, “we have nothing verifying on this record that [Plaintiff] had
      worked the hours or to support what [Plaintiff] said in the Complaint.”
14
      During the teleconference held on August 22, 2019, both parties agreed to narrow the scope of
      Defendant’s original request for Plaintiff’s FAA aeromedical application to the name of the
      physician who granted his medical application and license.
                                                     9
       within fourteen (14) days after service of the motion and supporting brief. In the
       absence of timely response, the motion may be granted as uncontested except as
       provided under Fed.R.Civ.P. 56.

       Dismissal of a case may be an appropriate remedy when a party fails to respond to a

properly filed motion. Harron v. Cartwright, No. 05-1538, 2006 U.S. District LEXIS 9418 (E.D.

Pa. March 8, 2006) (“I [the court] will grant defendants’ uncontested motion under Local Rule of

Procedure 7.1 (c) and dismiss the case”).

       Here, as noted, on August 29, 2019, Defendants filed a Motion for Sanctions specifically

asking the Court to dismiss Plaintiff’s Complaint. (Doc. No. 87.) Accordingly, under Rule 7.1(c),

Plaintiff had until September 12, 2019 to file a response. As of the date of this Opinion, Plaintiff

has not filed a response. Therefore, Defendants’ Motion for Sanctions will be granted as

uncontested and the case will be dismissed under Rule 7.1(c).

       B.      Sanction of Dismissal is Also Warranted Under Pertinent Rules of Civil
               Procedure and Under the Poulis Factors

       Under Federal Rule of Civil Procedure 16(f)(1)(c), a district court may sanction a party.

The Rule reads in pertinent part:

       (1) In General. On motion or on its own, the court may issue any just orders, including

            those authorized by Rule 37(b)(2)(A)(ii)–(vii), if a party or its attorney:

                              * * *

               (c) fails to obey a scheduling or other pretrial order.

            Fed. R. Civ. P. 16(f)(1)(c).

       Rule 16(f) incorporates by reference the sanctions authorized under Rule 37(b)(2)(A).

Applicable here, Rule 37(b)(2)(A)(v) allows a district court to impose sanctions for failure to obey

a scheduling or other pretrial order Under Rule 37(b)(2)(A), “a district court may sanction parties

who fail to comply with its Orders in a variety of ways, including dismissal of the lawsuit.” The

                                                 10
Third Circuit requires a court to consider the six factors set forth in Poulis v. State Farm Fire &

Casualty Co. when determining whether to enter a judgment against a non-compliant party under

Rules 16 and 37:15

           (1)   the extent of the party’s personal responsibility;

           (2)   the prejudice to the adversary caused by the failure to meet scheduling orders and
                 respond to discovery;

           (3)   a history of dilatoriness;

           (4)   whether the conduct of the party or the attorney was willful or in bad faith;

           (5)   the effectiveness of sanctions other than dismissal, which entails an analysis of
                 alternative sanctions; and

           (6)   the meritoriousness of the claim or defense.

           747 F.2d 863 (3d Cir. 1984).

         There is no “mechanical calculation” for balancing the Poulis factors and no single factor

is dispositive. Briscoe v. Klaus, 538 F.3d 252, 263 (3d Cir. 2008). Courts have held that “dismissal

must be a sanction of last, not first, resort.” Poulis, 747 F.2d at 869. Here, Defendants have filed

Motion for Sanctions urging the Court to dismiss the Complaint because Plaintiff has failed to

comply with multiple Court Orders and withheld pertinent discovery documents. Moreover, to

date, his deposition has not been scheduled. The Court will address the Poulis factors in turn.




15
     The dismissal of a lawsuit is tantamount to entering a judgment in favor of a defendant, and
     for this reason, the Court will discuss the Poulis factors.
                                                   11
       C.      Poulis Analysis

               1.      Personal Responsibility

       The first Poulis factor asks the Court to consider the “noncompliant party’s personal

responsibility.” In re Avandia Mktg., Sales Practices & Prod. Liab. Litig., 319 F.R.D. 480, 485

(E.D. Pa. 2017).

       In this case, Plaintiff is responsible for his failure to produce discovery documents and

comply with Court Orders. Plaintiff has been afforded ample time and latitude to comply with its

discovery Orders. However, Plaintiff failed to produce documents critical to his case, has not made

himself available for a deposition, neglected to sign a sworn verification to his discovery

responses, and did not send the letter ordered by the Court in the August 28, 2019 telephone

conference describing what discovery he does not possess.

       Further, not only did Plaintiff fail to produce the crucial discovery documents, but the

documents that he ultimately produced were insufficient. For example, as noted previously, the

Court ordered Plaintiff to produce his pilot logs and airplane fuel pump logs from 2012 to 2014.

Plaintiff did not comply, and instead produced his flight logs from 2011 and mere “examples” of

handwritten fuel pump logs which had been requested by the defense. (Doc. No. 79-1.) His other

production did not, in any way, substantiate his claims in this case.

       The Court, directly and through Plaintiff’s counsel, informed Plaintiff of these discovery

requests and Orders. The Court extended discovery deadlines, giving Plaintiff copious time to

produce the documents and to comply with the Orders. Plaintiff has not complied, and he bears a

high degree of personal responsibility for his failure to comply. Consequently, the first factor

heavily weighs in favor of dismissal.




                                                 12
               2.      Prejudice to Defendant

       The second Poulis factor – whether Defendant has suffered prejudice based on a failure to

comply – also weighs heavily in favor of dismissal. See In re Avandia Mktg., 319 F.R.D. at 485.

This factor requires the Court to examine the prejudice to the adversary caused by a party’s

failure to meet Court Orders and respond to discovery. Id. Prejudice to the adversary is a

particularly important factor in the Poulis analysis, and evidence of “true prejudice ... bear[s]

substantial weight in support of a dismissal.” Scarborough v. Eubanks, 747 F.2d 871, 876 (2d.

Cir. 2011); Hildebrand v. Allegheny County, 923 F.3d 128, 134 (3d Cir. 2019). “While

‘prejudice’ for the purpose of Poulis analysis does not mean ‘irremediable harm,’ the burden

imposed by impeding a party’s ability to prepare effectively a full and complete trial strategy is

sufficiently prejudicial.” See also Ware v. Rodale Press, Inc., 322 F.3d 218, 222 (3d Cir. 2003).

       Here, Plaintiff’s failure to comply with Orders and produce significant documents has

impeded the litigation for a considerable time and thereby hindered Defendants’ ability to litigate

the case. Further, Plaintiff has failed to comply with Orders to make himself available for his

deposition. Under the circumstances, it is difficult for Defendants to formulate a final strategy

based on Plaintiff’s conduct in this case. As pertinently noted in In re Avandia Mktg., such

inaction by a party “frustrates and delays the resolution of the actions and constitutes prejudice.”

319 F.R.D. at 485; Metro Metals USA v. All-State Diversified Prod., Inc., No. 12-CV-1448,

2013 WL 1786593, at *2 (D.N.J. Apr. 25, 2013). Accordingly, this factor weighs in favor of

dismissal.

               3.      Dilatoriness

       The third Poulis factor is whether there is a history of dilatory conduct. “Extensive or

repeated delay or delinquency constitutes a history of dilatoriness, such as consistent non-



                                                 13
response to interrogatories, or consistent tardiness in complying with court orders.” In re

Avandia Mktg., 319 F.R.D. at 485; Briscoe, 538 F.3d at 263. While extensive delay may weigh

in favor of dismissal, “a party’s problematic acts must be evaluated in light of its behavior over

the life of the case.” Adams v. Trustees of New Jersey Brewery Employees’ Pension Tr. Fund, 29

F.3d 863, 874 (3d.Cir.1994).

       In this case, Plaintiff’s noncooperation with his counsel and his repeated failure to follow

court Orders shows beyond peradventure his dilatoriness. Since filing his Complaint in 2016,

Plaintiff has repeatedly failed to follow discovery deadlines. Court Orders have been

meaningless to him. Thus, as to the third Poulis factor, Plaintiff’s conduct in this case over a

significant time period demonstrates a history of dilatoriness, and this factor weighs in favor of

dismissal.

               4.      Willfulness or Bad Faith

       The fourth Poulis factor asks whether the party’s conduct was willful or in bad faith.

Conduct that constitutes willfulness involves intentional or self-serving behavior. Adams, 29

F.3d at 875. A lengthy delay reflects “inexcusable negligent behavior,” but that behavior alone

does not rise to the level of willfulness or bad faith. Id. at 876. For example, in National Hockey

League v. Metropolitan Hockey Club, Inc., the district court dismissed a case after seventeen

months, finding that the plaintiffs acted willfully when they failed to answer crucial

interrogatories despite numerous extensions. 427 U.S. 639 (1976). The Supreme Court

approved the dismissal as a proper response to such behavior. Id.

       Similarly, here, Plaintiff has failed to produce crucial discovery documents and comply

with pre-trial discovery Orders for at least twelve months. But Plaintiff’s failure to comply with

Orders does not appear to be self-serving behavior, rather it appears to be an example of



                                                 14
“inexcusable negligent behavior.” Adams at 876. As noted in Adams, an absence of a parties’

good faith effort to participate in litigation does not necessarily amount to willfulness or bad

faith. Id. Although Plaintiff has not provided a credible explanation for his failure to comply

with Orders, the Court cannot find that his conduct has been willful and in bad faith. Therefore,

this factor weighs against dismissal.

                5.      Alternative Sanctions

         The fifth Poulis factor concerns the effectiveness of sanctions other than dismissal. Aside

from attending the hearing16 on his Counsel’s Motion to Withdraw, Plaintiff has failed to

participate in this case in any meaningful way and disobeyed Court Orders. Under all the

circumstances here, the Court is convinced that no lesser sanction other than dismissing the case

would be effective. The Court has considered imposing sanctions such as excluding evidence

offered by Plaintiff or giving adverse jury instructions. But in this case, they would be

inadequate given that Plaintiff’s conduct has prevented not only the fair and expeditious

resolution of this case but has also impeded Defendants from formulating a final defense

strategy. Plaintiff has not even been deposed and has not turned over crucial evidence despite

being ordered to do so numerous times. Based on Plaintiff’s conduct, the amount of evidence

that would need to be excluded by the Court as a sanction would eviscerate his case. Even an

adverse jury instruction would have to be so expansive that no jury would find in favor of

Plaintiff on his claims. Thus, sanctions other than dismissal would not be effective.

                6.      Meritoriousness

         The sixth and final Poulis factor is whether Plaintiffs have a meritorious claim. For this




16
     As noted above, the Court held a hearing on May 20, 2019 on Plaintiff’s counsel’s Motion to
     Withdraw. Plaintiff attended this hearing. (Doc. No. 75.)
                                                 15
inquiry, a court need only be satisfied that “the allegations of the pleadings, if established at trial,

would support recovery by plaintiff or would constitute a complete defense.” Poulis, 747 F.2d at

870. Accordingly, the merits of a plaintiff’s claim are evaluated using the standard for a motion

to dismiss under Federal Rule of Civil Procedure 12(b)(6). Huertas v. City of Phila., No. 02-

7955, 2005 WL 226149 (E.D. Pa. Jan. 26, 2005), aff’d, 139 F. App’x 444 (3d Cir. 2005). To

survive a motion to dismiss under Rule 12(b)(6), “threadbare recitals of the elements of a cause

of action, supported by mere conclusory statements” will not suffice. Ashcroft v. Iqbal, 556 U.S.

662, 663 (2009); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007). Rather, “a complaint

must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ethypharm S.A. France v. Abbott Labs., 707 F.3d 223, 262 n. 14 (3d Cir. 2013)

(citing Sheridan v. NGK Metals Corp., 609 F.3d 239, 262 n. 27 (3d Cir. 2010)). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id. “Without a

doubt, cases should be decided on the merits barring substantial circumstances in support of the

contrary outcome.” Hildebrand, 923 F.3d at 133.

        Pursuant to this standard, and having reviewed the allegations of the Complaint, the

Court is satisfied that Plaintiff’s claims under the FLSA, WPCL, or PMWA may be meritorious.

For this reason, the final Poulis factor is in Plaintiff’s favor.

                7.      Weighing the Poulis Factors

        In evaluating the Poulis factors, the Court notes that no factor is dispositive, and there is

no “magical formula.” In re Avandia Mktg., 319 F.R.D. at 486. In this case, however, the

majority of factors weigh heavily in favor of dismissal. After giving Plaintiff many opportunities




                                                   16
to meaningfully participate in his case and comply with Court Orders, which he has not done, the

Court is left with no option but to grant Defendants’ Motion for Sanctions and dismiss this case.

III.   CONCLUSION

       For the foregoing reasons, the Court will grant Defendants’ Motion for Sanctions and the

case will be dismissed. An appropriate Order follows.




                                               17
